Citation Nr: 1018237	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.

Historically, in a December 2001 rating decision service 
connection for bilateral hearing loss was granted and 
assigned a 10 percent evaluation, effective April 17, 2001.  

The Veteran initially requested a Travel Board hearing in his 
February 2008 VA-9 Form-Appeal to the Board.  He subsequently 
withdrew his hearing request later that same month.

 
FINDINGS OF FACT

Bilateral hearing loss is manifested by a Level XI hearing 
loss in the right ear, and a Level I loss in the left ear.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in March 2007 and 
September 2009 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claim was readjudicated in the March 2010 supplemental 
statement of the case. 

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided.   Because the Veteran has actual notice of 
the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment records, private and VA medical records and 
examination reports. The VA medical evidence submitted 
includes VAMC treatment and audiometric reports from 2002 to 
2007.
 
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Analysis

At an April 2007 VA audiological examination, the examiner 
noted a history of Meniere's disease and middle ear surgery 
in the right ear.  His first surgery was in 1967 and revised 
in 1970 and 2000.  He suffered bilateral perforated eardrums 
during the Vietnam War subsequent to a howitzer accident.  
Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
30
30
55
70
70

Average pure tone thresholds, in decibels (dB), were 105+ dB 
for the right ear and 56 dB for the left ear.  Speech 
audiometry revealed speech recognition ability was 24 percent 
in the right ear and 96 percent in the left ear.  It was 
noted that the Veteran had profound mixed hearing loss in the 
right ear; and, mild sloping to profound sensorineural 
hearing loss in the left ear. 

At a January 2010 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
30
30
55
70
70

Average pure tone thresholds, in decibels (dB), were 105+ dB 
for the right ear and 56 dB for the left ear.  Speech 
audiometry revealed speech recognition ability was 0 percent 
in the right ear and 92 percent in the left ear.  

The veteran suffered ear injuries including a ruptured right 
ear drum during service in Vietnam.  His separation 
examination in August 1967 reveals bilateral defective 
hearing.  Subsequently in December 1967 service connection 
was established for multiple ear disorders. The file contains 
private and VA treatment records for a bilateral hearing loss 
disorder since service and to the present time.  These 
records do not reveal that the Veteran's bilateral hearing 
loss is any worse than shown by the April 2007 and January 
2010 VA examinations.

The only other evidence in support of the claim are 
statements from the Veteran as to the progressive worsening 
of his hearing loss.  However, as a layperson, he is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board finds that the evidence preponderates against an 
evaluation greater than the 10 percent evaluation currently 
assigned for bilateral hearing loss.  Through the appeal 
period, pure tone thresholds, in decibels, averaged 105+ dB 
for the right ear and 56 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 0 to 24 
percent in the right ear and 92 to 96 percent in the left 
ear.  This equates to a level XI hearing loss in the right 
ear and a level I loss in the left, which would warrant a 10 
percent evaluation.  38 C.F.R. § 4.85, Table VII.  

In recognition of the Veteran's exceptional pattern of 
hearing impairment, in that his right ear pure tone 
thresholds in the four specific frequencies are 55 decibels 
or more, his disability has been considered under the 
criteria in Table VI and Table VIA.  However, these tables do 
not provide for a higher evaluation of the Veteran's hearing 
loss. 

Accordingly, an evaluation greater than 10 percent for a 
bilateral hearing loss is not warranted, as the clinical 
findings do not establish that the Veteran met the criteria 
for a 20 percent evaluation. Id.

To the extent that the Veteran argues he warrants an 
evaluation in excess of 10 percent for bilateral hearing 
loss, it must be reiterated that disability ratings for 
hearing impairment are derived by a mechanical application of 
the numeric designations assigned after audiological 
evaluations are rendered.  See Lendenmann, 3 Vet. App. at 
349.   The Veteran and his representative contend that the 
Veteran's hearing loss has had an extraordinary impact on his 
life requiring exceptional treatment under the extra-
schedular provisions of 38 C.F.R. § 3.321. However, the Board 
finds that there is no showing that the Veteran's hearing 
loss has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without evidence reflecting that 
the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the information included in the examination 
reports, the private and VA treatment records, and the 
statements by the Veteran reflect that he has had some 
success with a hearing aid in his left ear.  Difficulty in 
hearing conversation has been noted.  This information does 
not demonstrate circumstances that are not contemplated in 
the rating criteria which provide consideration the effect of 
severely impaired hearing as demonstrated in the Veteran's 
right ear.  There has been no showing of marked interference 
with employment or frequent hospitalization.  

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
work sheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities. See Revised Disability Examination Work sheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is a preponderance of 
the evidence against the appellant's 
Claim, the doctrine is not otherwise for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


